DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments, Election/Restrictions, and Status of the Claims 
2.	This action is in response to papers filed 21 September 2022 in which claims 84-85 and 96 were amended, no claims were canceled, and new claims 106-109 were added.  All of the amendments have been thoroughly reviewed and entered.  

3.	The previous Requirement for Restriction is withdrawn.

4.	Claims 73-109 are under prosecution.

Information Disclosure Statement
5.	The Information Disclosure Statement filed 5 October 2021 is acknowledged and has been considered.
It is noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Interpretation
6.	The claims are subject to the following interpretation:
A.	Claims 73-109 are drawn to a “system.”  The specification recites a “system” wherein the “system” is defined in terms of structural limitations.  In addition, the claims recite structural limitations of the “system.”  Thus, the “system” is interpreted to encompass any collection of reagents and parts used together that are not necessarily part of a completely integrated single unitary device. Any further interpretation of the word is considered an “intended use” and does not impart any further structural limitation on the claimed subject matter.
B.	 The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

C.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations is/are: 
I.	Logic circuitry …configured to activate…” in claim 91;
II.	Energy harvesting circuitry configured to communicate…” in claim 96; and
III.	Signaling circuitry configured to communicate…” in claim 98.
However, these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because there is no corresponding limiting structure described in the specification as performing the claimed function.
If Applicant does not intend to have any of these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant indicate any portion of the specification that recites sufficient limiting structure to perform the claimed function).
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 76, 86-87, 99, 101-103, and 105 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	A.	Claim 76 is indefinite in the recitations “the multiplex” in lines 1 and 3 of the claim, which lack antecedent basis in the previous recitation of “chiral oligonucleotide multiplexes” in claim 73. 
B.	The term “small” in claim 86 is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
C.	Claim 87 is indefinite in the recitation “the protein,” as it is unclear if a single (i.e., “the”) protein is used for both the capture agent and the reference compound.  It is suggested that he claims be amended to read “a” protein.”
D.	Claim 99 is indefinite in the recitation that the second set “consists of the first set.”  It is unclear how two separately defined sets are now a single set.
E.	Claim 101 is indefinite in the recitation “between about”, claims 102 and 103 are each indefinite in the recitations “no less than about,” and claim 105 is indefinite in the recitation “no more than about.”  The phrases “between,” “no less than,” and “nor more than” typically indicate maximum and/or minimum points; however, theses phrases are controverted by the term “about,” which implies that values above and below the indicated amount are permitted.  Therefore, the juxtaposition of these terms makes it unclear what maximum and/or minimum values are encompassed by the claim.  See MPEP 2173.05 (b) III, which discusses the phrase “less than about.”  The cited phrases are deemed indefinite for similar reasons.
	F. While not a rejection, it is suggested that he recitation “the foregoing” at the end of claim 77 be amended to “therefore,” 



Prior Art
9.	Jarosch et al (U.S. Patent Application Publication No. US 2010/0062436 A1, published 11 March 2010) and Boyanov et al (U.S. Patent Application Publication No. US 2017/0356030 A1, published 14 December 2017) are hereby made of record, but are not relied upon for any rejection.
The prior art listed above are considered pertinent to Applicant's disclosure.  
Jarosch et al teach speigelmers (which are enantiomeric oligonucleotides; paragraph 0157) as well as L-DNA (paragraph 0270).  Boyanov et al teach enantiomeric DNA and RNA (e.g., paragraph 0093).  However, neither references teaches one molecular wire for capture and another molecular wire for reference where the two  wires comprise identical but enantiomeric sequences. 

Allowable Subject Matter and Summary of Rejections
10.	Claims 73-75, 77-85, 88-98, 100,104, and 106-109 are allowed.
Claims 76, 86-87, 99, 101-103, and 105 are rejected.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634